Case 1:18-cv-03596-RLY-DML Document 1 Filed 11/16/18 Page 1 of 3 PageID #: 1




                          UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANPOLIS DIVISION


 MICHAEL TEWS,                               )
                                             )
        Plaintiff,                           )
                                             ) Case No: 1:18-cv-3596
        vs                                   )
                                             )
 SABIC U.S. EMPLOYEE HEALTH                  )
 & WELFARE WRAP PLAN and                     )
 LIBERTY LIFE ASSURANCE                      )
 COMPANY OF BOSTON,                          )
                                             )
        Defendants.                          )


    COMPLAINT FOR REVIEW OF FINAL DECISION DENYING DISABILITY
                INSURANCE BENEFITS TO PLAINTIFF

        Comes now the Plaintiff, Michael Tews, by counsel, Ashley D. Marks, and for his

 complaint for Damages against Defendants, SABIC U.S. Employee Health & Welfare

 Wrap Plan (“the Plan”) and Liberty Life Assurance Company of Boston (“Liberty”) states

 as follows:

                                I. Parties and Jurisdiction

        1.      That Plaintiff is a citizen of the State of Indiana residing in Bartholomew

 County.

        2.      That Defendant, the Plan, is a welfare benefit plan for the employees of

 SABIC Innovative Plastics US, LLC, a for-profit foreign corporation doing business in the

 State of Indiana.
Case 1:18-cv-03596-RLY-DML Document 1 Filed 11/16/18 Page 2 of 3 PageID #: 2




        3.      That Defendant, Liberty, is an insurance company doing business in the

 State of Indiana.

        4.      Liberty issued the disability policy to the Plan that promises to pay

 disability benefits to employees if they are unable to work due to injury or illness.

        5.      Liberty is a fiduciary of the Plan.

        6.      Liberty processed and denied Plaintiff’s disability claim.

        7.      Liberty is both the claims adjudicator and payer of this claim.

        8.      Liberty benefits financially from denying Plaintiff’s claim.

        9.      Liberty has a conflict of interest in this claim.

        10.     That this court has jurisdiction pursuant to the Employee Retirement

 Income Security Act 29 USCA 1132(e)(1).

                                     II. Factual Allegations

        11.     That Plaintiff was an employee of SABIC Innovative Plastics US, LLC, 905

 S. Marr Road, Columbus, Indiana 47201, where in his capacity as a warehouse associate,

 he was a participant in the Plan.

        12.     That Plaintiff applied for long-term disability benefits and after a period of

 payments was denied continuing benefits under the aforementioned insurance policy on or

 about November 22, 2017.

        13.     That Plaintiff administratively appealed this denial, as he suffers from

 numerous medical impairments that qualify him for continuing benefits under the terms of

 the Plan.
Case 1:18-cv-03596-RLY-DML Document 1 Filed 11/16/18 Page 3 of 3 PageID #: 3




        14.     That Defendants have wrongfully refused to award Plaintiff continuing

 disability benefits and wrongfully withheld monies rightfully due Plaintiff as a disabled

 insured participant under his policy and the Plan.

        15.     Defendants’ decision denying his disability benefits was arbitrary and

 capricious.

        16.     That as a result of Defendants’ conduct, Plaintiff has been denied benefits

 rightfully due him under the Plan and has incurred Attorney fees in order to rectify the

 harm done to him.

        WHEREFORE, Plaintiff herein, by counsel, respectfully prays for judgment

 against the Defendants, with interest, in an amount commensurate with his past due

 benefits, interest, reinstatement of his benefits, for Attorney fee reimbursement, and for all

 other just and proper relief in the premises.




                                        Respectfully submitted,

                                        _/s/ Ashley D. Marks________________
                                        Ashley D. Marks
                                        CHARLES D. HANKEY LAW OFFICE, PC
                                        434 E. New York Street
                                        Indianapolis, IN 46202
                                        (317) 634-8565
                                        (317) 634-9818
                                        adm@hankeylaw.com
